FlL.ED

UCT 2 ll 2018
IN IJNITED STATES DISTRICT CO[JRT Clel'K. U.S. DiSf|'in COU|`l
FOR THE DISTRICT oF MoNTANA vismg;ig;gg;>;fa"a

MISSOULA DIVISION

BENJAMIN C. BROOKS,
CV 18-44-M-DLC-JCL
Plaintifi`,

vs. ORDER

MISSOULA COUNTY DETENTION
FACILITY MA]L STAFF;
CORRECTIONAL OFFICER
HARRIS; and SGT. TERA TACKETT
#549,

Defendants.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Order and
F indings and Recommendations on August 14, 2018, recommending that the Court
dismiss three of Benjamin C. Brooks’s claims pursuant to 28 U.S.C. § 1915(e)(2).
(Doc. 7.) Brooks failed to timely object to the Findings and Recommendations,
and so waived the right to de novo review of the record. 28 U.S.C. § 636(b)(1).
This Court reviews for clear error those findings and recommendations to which no
party objects. See Thomas v. Arn, 474 U.S. 140, 149-53 (1985). Clear error
exists if the Court is left with a “deiinite and firm conviction that a mistake has

been made.” Wash. Mut., Inc. v. Um'ted States, 856 F.3d 711, 721 (9th Cir. 2017)
_ 1 _

(citation omitted).

Having reviewed the Findings and Recommendation (Doc. 7), the Court
finds no clear error in Judge Lynch’s conclusions that certain of Brooks’s claims
do not give rise to a viable cause of action under 42 U.S.C. § 1983. First, as for
Brooks’s claim that Defendant Harris opened Brooks’s mail in front of another
inmate and shared it With that inmate, the claim is premised in Brooks’s alleged
negligence, and there is no clear error in the finding that § 1983 imposes a higher
standard of culpability than mere negligence See Danz'els v. Williams, 474 U.S.
327, 330-32 (1986). Second, Brooks has not raised a violation of his First
Amendment right of access to the courts because he has not alleged that Defendant
Tacket “hindered his efforts to pursue a legal claim.” Lewis v. Casey, 518 U.S.
343, 351 (1996).

However, the Court disagrees that Brooks has not alleged a violation of his
Sixth Amendment right to counsel. Because Brooks is not “challenging a
conviction following an improper intrusion into the attorney-client relationship,”
he need not demonstrate that “the violation caused prejudice requiring the reversal
of the conviction.” Nordstrom v. Ryan, 762 F.3d 903, 911 (9th Cir. 2014).
Rather, Brooks brings a civil rights lawsuit, and binding precedent establishes that
it is enough for a § 1983 plaintiff to plausibly allege that an oflicial’s intentional

conduct “chilled” the plaintiff’s “right to privately confer with counse .” Id.
_2_

Thus, to the degree that Brooks’s Sixth Amendment claim arises from Tackett’s
intentional conduct (and not Harr'is’s merely negligent conduct), the claim may
proceed. The Court notes that its ruling presents little ninctional difference for
the parties. Tackett has been served and is on notice of Brooks’s First
Amendment and negligence claims arising from the same alleged conduct that
gives rise to the Sixth Amendment claim.

Accordingly, IT IS ORDERED that Judge Lynch’s F indings and
Recommendations (Doc. 7) are ADOPTED IN PAR'I` and REJECTED IN PART.
The following claims are DISMISSED:

(1) Brooks’s negligence claim and First Amendment access to the courts
claim predicated upon Tackett’s conduct in allegedly denying him use of the law
library;

(2) Brooks’s negligence claim and Sixth Amendment Claim predicated upon
Harris’s conduct in disclosing attorney-client communications; and

(3) Brooks’s negligence and First Amendment Claim predicated upon
Harris’s conduct in opening Brooks’s legal mail outside his presence.

DATED this 24`H“day of october, 20 8.

twa

Dana L. Chnstensen, Chief Judge
United States District Court

_3_

